Jamie M. Evans, OSB 117604
Attorney for Plaintiff
Evans & Evans, PC
610 SW Broadway, Suite 405, Portland, OR 97205
Ph.: 503-200-2723; Fax: 503-200-2701
Jamie@evans-evans.com


                        IN THE UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                                   )
                                                   )
                                                   )
 John D.E. Gertsch,                                )
                                                   )   Case No. 3:17-cv-01076-AC
               Plaintiff,                          )
                                                   )   ORDER FOR ATTORNEY FEES
       vs.                                         )   UNDER THE EQUAL ACCESS TO
                                                   )   JUSTICE ACT
 Commissioner, Social Security                     )
 Administration.                                   )
                                                   )
               Defendant.                          )
                                                   )
                                                   )


       It is hereby ORDERED that attorney fees in the amount of $8,138.87 shall be awarded to

Plaintiff pursuant to the Equal Access to Justice Act, § 2412(d).

       The parties agree that attorney fees in the amount of $8,138.87 will be paid to Plaintiffs

attorney, subject to verification that Plaintiff does not have a debt which qualifies for offset

against the awarded fees, pursuant to the Treasury Offset Program as discussed in Astrue v.

Ratliff, 130 S.Ct. 2521 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney,

Jamie Evans: 610 SW Broadway, Suite 405, Portland, OR 97205. If Plaintiff has a debt, then

the check for any remaining funds after offset of the debt shall be made out to Plaintiff and


                                                                                }AMIE EVANS
EXHIBIT C gROPOSED ORDER)-PLAINTIFF'S UNOPPOSED                               Evans & Evans, PC
APPLICATI NFORATTORNEYFEES UNDER                                          610 SW Broadway, Suite 405
THE EQUAL ACCESS TO JUSTICE ACT - 1                                            Portland, OR 97205
                                                                        Ph. 503-200-2723/F.503-200-2701
mailed to Plaintiff's attorney's office at the address stated above.

       IT IS SO ORDERED.
                                I                                           /
                                                                 --....;
                          fJi                                /          \
                                                                            .\
       DATED this/ ½a}of October, 2018.                  /          '




                                                         \··~... (? .
                                                      Magis~at~ Judge John V. Acosta
                                                                 . I
                                                                    ./




       Proposed Order Submitted:       October 15, 2018

         Isl Jamie M. Evans
       Jamie M. Evans, OSB # 117064
       Attorney for Plaintiff
       Evans & Evans, PC
       Ph.: 503-200-2723
       Fax: 503-200-2701
       J amie@evans-evans.com




                                                                                         }AMIE EVANS
EXHIBIT C gROPOSED ORDER)-PLAINTIFF'S UNOPPOSED                                        Evans & Evans, PC
APPLICATI N FOR ATTORNEY FEES UNDER                                                610 SW Broadway, Suite 405
THE EQUAL ACCESS TO JUSTICE ACT - 2                                                    Portla11d, OR 97205
                                                                                 Ph. 503-200-2723/F.503-200-2701
